Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	Claims 1-20 are pending.

Priority
3.	No claim for foreign priority under 35 U.S.C. 119 (a)-(d) has been made by Applicant.

Drawings
4.	Applicant’s drawings submitted December 27, 2019 are acceptable.

Claim Rejections - 35 USC § 112
5.	No rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) is warranted.  

Claim Rejections - 35 USC § 101, 102 and 103
7.	No rejections under 35 U.S.C. 101, 102 or 103 are deemed warranted.  Applicant’s January 4, 2022 REMARKS, along with the amended claims, warrant the vacating of the previous “103” rejection.



9.	Applicant’s Information Disclosure Statement (IDS) submitted January 7, 2022 has been reviewed.  Note the attached IDS.

Allowable Subject Matter
10.	The following is an examiner’s statement of reasons for allowance: Applicant’s application has been reviewed.  Subsequently, claims 1-20 are allowed as all the cited prior art, either alone or in combination, does not disclose Applicant’s inventive claim language.
Claims 1-20 have been reviewed in light of Alice Corporation Pty. Ltd. v. CLtweS Bank International, et al., 573 U. S. ___ (2014) and are not deemed invalidated by such.  
Claims 1-20 are determined to be directed to patent-eligible subject matter and the Examiner does not consider any of the pending claims to be directed to an abstract idea.  Even if the Examiner were to identify an abstract idea for any claim, then under a further analysis under Alice all claims would still be found to be patent eligible for the following reasons.  The Examiner finds that when all of the elements of each claim are considered individually and as an ordered combination, each claim contains an inventive concept which is directed to an application, a particular application, or a special application, of the identified abstract idea.  Further the Examiner finds that issuance of a patent for any claim would not preempt the identified abstract idea, or the field of the identified abstract idea.  


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789